DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 6/14/2021.
Claims 1-12, 14-15 are subject to examination.  Claim 13 is cancelled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5, 10-12,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. U.S. Patent Publication # 2016/0004717 (hereinafter Singhal) in view of Basnett et al. U.S. Patent Publication # 2016/0350256 (hereinafter Basnett) further in view of Nogami et al. U.S. Patent Publication # 2013/0014251 (hereinafter Nogami)
With respect to claim 1, Singhal teaches system comprising: a controller (i.e. Fig. 1 element 120) configured to control an apparatus (Fig. 1 element 100); and a server (Fig. 1 element 130) configured to bidirectionally communicate with the controller (Fig. 1 element 130) via a communication line (i.e. network using standard communication technologies)(Paragraph 21-22), wherein the server includes a first processor configured to: transmit to the controller a backup file creation request  that sets data specific to the controller as a backup file (i.e. backup manager receives a request from a client device to 
Singhal does not explicitly teach wherein the first processor of the server transmits the backup file creation request to the controller according to an apparatus state of the semiconductor manufacturing apparatus transmitted from the second processor of the controller.
Basnett teaches wherein the first processor of the server (i.e. remote client) transmits the backup file creation request to the controller (I.e. drive controller/drive emulator) according to an apparatus state of the semiconductor manufacturing apparatus (i.e. during idle conditions)  transmitted from the second processor of the controller (i.e. files are transferred back and forth between the drive emulator and the remote client) (Paragraph 32-33, 34-35, 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Basnett’s teaching in Singhal’s teaching to come up with server transmitting the backup file creation request to the controller according to the state of the manufacturing apparatus.  The motivation for doing so would be to allow for safe file transfer (Paragraph 42)
Singhal and Basnett does not teach a semiconductor manufacturing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Nogami’s teaching in Singhal and Basnett’s teaching to come up with having a system and apparatus as semiconductor manufacturing system/apparatus and creating the backup according to the apparatus state of the semiconductor manufacturing apparatus.  The motivation for doing backing up in specific operation or state is the risk of the incorrect operation or leak of screen information is reduced and reliability and safety of the apparatus can be further securely secured (Paragraph 138)
With respect to claim 2, Singhal, Basnett and Nogami teaches the semiconductor manufacturing system of claim 1, but Singal teaches the first processor the server (Paragraph 21-22).  Singhal does not teach wherein the semiconductor manufacturing apparatus includes a plurality of semiconductor manufacturing apparatuses each including a controller that controls an overall operation of each of the semiconductor manufacturing apparatuses and the first processor is further configured to specify a semiconductor manufacturing apparatus that executes backup of the data.  
Nogami further teaches wherein the semiconductor manufacturing apparatus includes a plurality of semiconductor manufacturing apparatuses (Paragraph 214) each including a controller that controls an overall operation of each of the semiconductor manufacturing apparatuses (Paragraph 58, 214) and the 
With respect to claim 4, Singhal, Basnett and Nogami teaches the semiconductor manufacturing system of claim 2, but Basnett further teaches wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based on information transmitted from the controller (i.e. transferring files from the legacy system to emulator device, establishing secure connection, when a “copy” command for a particular file is sent to the legacy system from the drive controller and the particular file is sent from the memory buffer to the legacy system hard drive.  The files are transferred back and forth between the drive emulator and the remote client and file backup system is integrated into the program)(Paragraph 41-42)
With respect to claim 5, Singhal, Basnett and Nogami teaches the semiconductor manufacturing system of claim 4, but Basnett further teaches wherein the information transmitted from the second processor of the controller is a signal generated when a communication state (i.e. changing of status of idle connection and/or parameters or variables) between the controller and a customer host is changed  (Paragraph 30-31, 42-43, 48)
With respect to claim 10, Singhal teaches a server that bidirectionally communicates with a controller configured to control a  apparatus(Fig. 1 element 100) (Paragraph 21-22); and a server (Fig. 1 element 130) comprising a processor (Paragraph 20) configured to: transmit to the controller a backup 
Singhal does not explicitly teach wherein processor of the server transmits the backup file creation request to the controller according to an apparatus state of the semiconductor manufacturing apparatus transmitted from the controller.
Basnett teaches wherein the first processor of the server (i.e. remote client) transmits the backup file creation request to the controller (I.e. drive controller/drive emulator) according to an apparatus state of the semiconductor manufacturing apparatus (i.e. during idle conditions)  transmitted from the second processor of the controller (i.e. files are transferred back and forth between the drive emulator and the remote client) (Paragraph 32-33, 34-35, 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Basnett’s teaching in Singhal’s teaching to come up with server transmitting the backup file creation request to the controller according to the state of the manufacturing apparatus.  The motivation for doing so would be to allow for safe file transfer (Paragraph 42)
Singhal and Basnett does not teach a semiconductor manufacturing.
Nogami teaches semiconductor manufacturing apparatus (Paragraph 30) including a controller (Fig. 1 element 200) that controls an overall operation of semiconductor manufacturing apparatus (Paragraph 58); transmit to the controller a backup file creation request  (Paragraph 43-44) that sets data specific to the controller as a backup file (Paragraph 135) send transmit to the controller a backup file acquisition request requesting acquisition of the created backup file (i.e. the apparatus state is in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Nogami’s teaching in Singhal and Basnett’s teaching to come up with having a system and apparatus as semiconductor manufacturing system/apparatus and creating the backup according to the apparatus state of the semiconductor manufacturing apparatus.  The motivation for doing backing up in specific operation or state is the risk of the incorrect operation or leak of screen information is reduced and reliability and safety of the apparatus can be further securely secured (Paragraph 138)
With respect to claim 11, Singhal, Basnett and Nogami teaches the semiconductor manufacturing system of claim 1, but Nogami further teaches wherein the apparatus indicates a state whether the semiconductor manufacturing apparatus is in an operating state or in a non-operating state (i.e. normal mode or backup function) (Paragraph 135)
With respect to claim 12, Singhal teaches a semiconductor manufacturing system comprising:
-a semiconductor manufacturing apparatuses each  including a controller  (i.e. Fig. 1 element 120) that controls an overall operation of the semiconductor manufacturing apparatus (Fig. 1 element 100)(Paragraph 21,22) ; and a server configured to bidirectionally communicate with the controller via a communication line (i.e. network using standard communication technologies)(Paragraph 21-22), wherein the server includes a first processor configured to: transmit to the controller a backup file 
-receive the created backup file from the controller  (i.e. retrieving the previously backup file )(Paragraph 27-28),
wherein the controller includes a second processor configured to: receive the backup file creation request and the backup file acquisition request from the server (i.e. receiving a request to backup file, and second backup request for a second backup file which is functionally equivalent to the backup file acquisition request) (Paragraph 24, 27, 35); and create the backup file when receiving the backup file creation request from the server.
(i.e. storing the backup file when receiving a request from a client device to backup the file)(Paragraph 24-26)
Singhal does not teach a semiconductor manufacturing and teach wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based on a signal generated when a communication state between the controller and a customer host is changed.
Basnett further teaches wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based (i.e. transferring files from the legacy system to emulator device, establishing secure connection, when a “copy” command for a particular file is sent to the legacy system from the drive controller and the particular file is sent from the memory buffer to the legacy system hard drive.  The files are transferred back and forth between the drive emulator and the remote client and file backup system is integrated into the program)(Paragraph 41-42); a signal generated when a communication state (i.e. changing of status of idle connection and/or parameters or 
Singhal and Basnett does not teach plurality of semiconductor manufacturing apparatuses.
Nogami teaches a plurality of semiconductor manufacturing apparatus (Paragraph 30, 214) each including a controller (Fig. 1 element 200) that controls an overall operation of each of the semiconductor manufacturing apparatuses (Paragraph 58, 214); wherein the processor transmits the backup file creation request to the controller  (Paragraph 43-44) according to an apparatus state of the semiconductor manufacturing apparatus transmitted from the second processor of the controller (Paragraph 135) such that the controller of the semiconductor manufacturing apparatus creates the backup file according to the apparatus state of the semiconductor manufacturing apparatus (i.e. the apparatus state is in the backup function/mode otherwise processing would be in normal mode) (Paragraph 135-138, 179), wherein the first processor is configured to specify a semiconductor manufacturing apparatus that executes backup of the data (Paragraph 43-44, 135-138) based on a signal generated when a communication states (i.e. apparatus state is in the backup function/mode) between the controller and a customer host is changed (i.e. between controller and user’s device wherein the apparatus state is in backup function/mode otherwise processing would be in normal mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Nogami’s teaching in Singhal and Basnett’s teaching to come up with having a system and apparatus as semiconductor manufacturing system/apparatus and creating the backup according to the apparatus state of the semiconductor manufacturing apparatus.  The motivation for doing backing up in specific operation or state is the risk of the incorrect operation or leak 
With respect to claim 14, Singhal, Basnett and Nogami teaches the semiconductor manufacturing system of claim 12, but Nogami further wherein the first processor of the server transmits the backup file creation request to the controller according to an apparatus state of the semiconductor manufacturing apparatus transmitted from the second processor of the controller (i.e. the apparatus state is in the backup function/mode otherwise processing would be in normal mode) (Paragraph 135-138, 179).
With respect to claim 15 respectively, it teaches same limitation as claim 11 respectively, therefore rejected under same basis.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. U.S. Patent Publication # 2016/0004717 (hereinafter Singhal) in view of Basnett et al. U.S. Patent Publication # 2016/0350256 (hereinafter Basnett) further in view of Nogami et al. U.S. Patent Publication # 2013/0014251 (hereinafter Nogami) further in view of Asai et la. U.S. Patent Publication # 2014/0025677 (Asai)
With respect to claim 3, Singhal, Basnett and Nogami teaches the semiconductor manufacturing system of claim 2, but fails to further teach wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based on information transmitted from a client terminal connected to the server via a communication line.
Asai further teaches wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based on information transmitted from a client terminal connected to the server via a communication line (i.e. transmitting the backup data to the group management apparatus and HDD of a substrate processing apparatus via network) (Paragraph 27, 138-140).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement Asai’s teaching in Singhal, Basnett and Nogami’s teaching to come up with .
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. U.S. Patent Publication # 2016/0004717 (hereinafter Singhal) in view of in view of Basnett further in view of Nogami further in view of Nakagawa et al. U.S. Patent Publication # 2011/0055438 (hereinafter Nakagawa) 
With respect to claim 6, Singhal, Basnett and Nogami teaches the semiconductor manufacturing system of claim 2, but Nogami further teaches wherein the first processor of the server is further configured to transmit an apparatus state request indicating that the apparatus state of the specified semiconductor manufacturing apparatus is acquired to the controller of the specified semiconductor manufacturing apparatus  (i.e. the apparatus state is in the backup function/mode otherwise processing would be in normal mode) (Paragraph 135-138, 179), and the second processor of the controller is further configured to: receive the apparatus state request transmitted from the server (i.e. the apparatus state is in the backup function/mode otherwise processing would be in normal mode) (Paragraph 135-138, 179).  
Singhal, Basnett and Nogami does not teach transmit the apparatus state at a time of receiving the apparatus state request when the first processor receives the apparatus state request. 
Nakagawa teaches transmit the apparatus state at a time (Fig. 2 element “date/time on the top” as well as “State” “not ready” )of receiving the apparatus state request when the first processor receives the apparatus state request (Paragraph 59, 61, 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Nakagawa’s teaching in Singhal, Basnett and Nogami’s teaching to come up with transmitting apparatus state at a time of receiving the state request.  The motivation for doing so would be provide alert or notice of the current state of the apparatus, therefore depending on the state the user can monitor or take action based on the alert received.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. U.S. Patent Publication # 2016/0004717 (hereinafter Singhal) in view of Basnett et al. U.S. Patent Publication # 2016/0350256 (hereinafter Basnett) further in view of Nogami et al. U.S. Patent Publication # 2013/0014251 (hereinafter Nogami) further in view of Asai et la. U.S. Patent Publication # 2014/0025677 (Asai) further in view of Nakagawa et al. U.S. Patent Publication # 2011/0055438 (hereinafter Nakagawa)
With respect to claim 8, Singhal, Basnett, Nogami and Asi teaches the semiconductor manufacturing system of claim 3, but fails to teach wherein the first processor of the server is further configured to transmit an apparatus state request indicating that the apparatus state of the specified semiconductor manufacturing apparatus is acquired to the controller of the specified semiconductor manufacturing apparatus specified by the specifying unit, and the second processor of the controller is further configured to: receive the apparatus state request transmitted from the server; and transmit the apparatus state at a time of receiving the apparatus state request when the first processor receives the apparatus state request.  
Nakagawa teaches wherein the first processor of the server is further configured to transmit an apparatus state request indicating that the apparatus state of the specified semiconductor manufacturing apparatus is acquired to the controller of the specified semiconductor manufacturing apparatus specified by the specifying unit (Paragraph 64, 66-67, 81-83, 102, 112) , and the second processor of the controller 
With respect to claim 9, Nakagawa teaches the semiconductor manufacturing system of claim 8, but Nakagawa further teaches wherein the first processor of the server is further configured to determine whether or not a current time reaches a set time when the first processor specifies an apparatus and data on which backup is to be executed, and when the first processor determines that the current time reaches the set time (Paragraph 59, 64, 67-68, 81-83), the first processor transmits the apparatus state request to the specified controller of the semiconductor manufacturing apparatus (Paragraph 102, 112)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of new grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Koyama et al. U.S. Patent Publication # 2018/0138096  which in Paragraph 47 teaching having a controller accommodated in the semiconductor manufacturing apparatus for the abnormality detection in the apparatus.

C).  Choi et al. U.S. Patent Publication # 2018/0233184 which in Paragraph 250 teaches about performing a backup operation on an operating state of the memory controller or may write data that is not yet stored in the semiconductor memory device using auxiliary power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453